Roberts, J.
This was a suit for a divorce. A verdict was rendered for the plaintiff below. Notwithstanding the verdict, the court rendered a judgment in favor of the defendant, which is assigned as error. This action of the court is warranted by the duty imposed on the court by our Statute of Divorce, which authorizes the decree to be “rendered upon full and satisfactory evidence,” &c. This, it has been held, requires the evidence to be satisfactory to the judge, as well as to the jury. It must be presumed, from the judgment rendered, that it was not satisfactory to the judge.- If the plaintiff had believed that she could have increased the weight of the testimony in her favor, she .should have applied for a new trial after the judge had announced his dissatisfaction. All the questions arising in this case were fully considered and decided in the case of Moore v. Moore, 22 Tex. R., 237. (O. & W. Dig., Art. 610.)
There is no statement of facts, atid therefore the merits of the case as it was tried below do not come before us.
The court below having the power, to disregard the verdict, and enter the judgment, we must presume it to have been done correctly—nothing appearing .to the contrary,
Judgment affirmed. -